EXHIBIT 10.2

 

LIMITED CONSENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Limited Consent and Amendment No. 1 to Credit Agreement, dated as of
October 3, 2005 (this “Consent and Amendment”), is entered into by and among
Vertis, Inc. (“Vertis”), Vertis Limited (“Vertis Limited”) and Vertis Digital
Services Limited (“Digital Limited” and, collectively with Vertis and Vertis
Limited, the “Borrowers” and each, individually, a “Borrower”), as Borrowers,
the other Credit Parties signatory hereto, General Electric Capital Corporation,
as a Lender and as Agent for Lenders (“Agent”), and the other Lenders.

 

RECITALS

 

A.            Borrowers, the other Credit Parties, Agent and Lenders are parties
to that certain Credit Agreement, dated as of December 22, 2004 (as now or
hereafter amended, restated or otherwise modified, the “Credit Agreement”).

 

B.            Borrowers and the other Credit Parties have requested that Agent
and Lenders consent to (i) the sale of all of the issued and outstanding shares
of Stock of Vertis Limited pursuant to an Agreement to be entered into by and
between Webcraft, LLC, as seller, and Overgoal Limited, as buyer (“Buyer”),
substantially in the form of Exhibit A to this Consent and Amendment (the “Stock
Purchase Agreement”), and (ii) certain related actions as further described in
Section 2 herein.  Upon consummation of the transactions contemplated by the
Stock Purchase Agreement, Vertis Limited and each of its Subsidiaries listed on
Schedule 1 attached hereto (each, a “Departing Entity”, and collectively, the
“Departing Entities”) shall cease to be a Credit Party under the Credit
Agreement and the other Loan Documents.

 

C.            This Consent and Amendment shall constitute a Loan Document and
these Recitals shall be construed as part of this Consent and Amendment.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, Borrowers by
Lenders, Borrowers, the other Credit Parties, Agent and Lenders hereby agree as
follows:

 


1.             DEFINITIONS.  EXCEPT TO THE EXTENT OTHERWISE SPECIFIED HEREIN,
CAPITALIZED TERMS USED IN THIS CONSENT AND AMENDMENT SHALL HAVE THE SAME
MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT AND ANNEX A THERETO.


 


2.             CONSENTS.


 


2.1.          NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO THE SALE OF
ALL OF THE ISSUED AND OUTSTANDING SHARES OF STOCK OF VERTIS LIMITED TO BUYER
PURSUANT TO THE STOCK PURCHASE AGREEMENT; PROVIDED, THAT, ANY CHANGES TO THE
STOCK PURCHASE AGREEMENT FROM THE VERSION

 

--------------------------------------------------------------------------------


 

thereof attached to this Consent and Amendment as Exhibit A shall be reasonably
satisfactory to Agent.


 


2.2.          NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO THE RELEASE
OF AGENT’S LIENS ON ALL SHARES OF STOCK OF EACH DEPARTING ENTITY UPON THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT TO THE
EXTENT SUCH SHARES OF STOCK HAVE BEEN PLEDGED TO AGENT PURSUANT TO THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


2.3.          NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO THE RELEASE
OF AGENT’S LIENS ON ALL PROPERTIES AND ASSETS OF EACH DEPARTING ENTITY UPON THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT TO THE
EXTENT SUCH PROPERTIES AND ASSETS HAVE BEEN PLEDGED TO AGENT PURSUANT TO THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


2.4.          AS A RESULT OF THE ACTIONS DESCRIBED ABOVE IN SUBSECTIONS 2.1, 2.2
AND 2.3, UPON THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE
AGREEMENT, VERTIS LIMITED SHALL CEASE TO BE EITHER A BORROWER OR A CREDIT PARTY
UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  NOTWITHSTANDING ANY
PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY,
AGENT AND LENDERS HEREBY CONSENT TO SUCH TERMINATION AT, AND ONLY AT, SUCH TIME,
OF VERTIS LIMITED’S STATUS AS A BORROWER AND A CREDIT PARTY UNDER THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


2.5.          AS A RESULT OF THE ACTIONS DESCRIBED ABOVE IN SUBSECTIONS 2.1, 2.2
AND 2.3, UPON THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE
AGREEMENT, EACH DEPARTING ENTITY SHALL CEASE TO BE A CREDIT PARTY UNDER THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  NOTWITHSTANDING ANY PROVISION OF
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY, AGENT AND
LENDERS HEREBY CONSENT TO THE SUCH TERMINATION AT, AND ONLY AT, SUCH TIME, OF
EACH DEPARTING ENTITY’S STATUS AS A CREDIT PARTY UNDER THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS.


 


2.6.          IN CONNECTION WITH THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY
THE STOCK PURCHASE AGREEMENT, VERTIS AND THE OTHER CREDIT PARTIES (OTHER THAN
THE DEPARTING ENTITIES) INTEND TO FORGIVE AND FOREVER DISCHARGE INTERCOMPANY
LOANS AND OBLIGATIONS OWING BY THE DEPARTING ENTITIES TO VERTIS AND SUCH OTHER
CREDIT PARTIES IN AN AGGREGATE PRINCIPAL AMOUNT OF UP TO £40,000,000 (THE
“DEPARTING ENTITIES INTERCOMPANY DEBT DISCHARGE”) AND TO ASSIGN TO THE BUYER AN
INTERCOMPANY LOAN IN THE PRINCIPAL AMOUNT OF £7,000,000 OWING TO VERTIS BY
VERTIS LIMITED (THE “ASSIGNED VERTIS LIMITED NOTE”).  NOTWITHSTANDING ANY
PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY,
AGENT AND LENDERS HEREBY CONSENT TO THE DEPARTING ENTITIES INTERCOMPANY DEBT
DISCHARGE AS A PART OF, AND AT THE TIME OF THE CLOSING OF, THE TRANSACTIONS
CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT AND, UPON THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT, AGENT AND LENDERS
HEREBY CONSENT TO THE RELEASE OF ANY LIENS WHICH AGENT MAY HAVE ON ANY
INTERCOMPANY NOTES ISSUED BY THE DEPARTING ENTITIES TO VERTIS AND THE OTHER
CREDIT PARTIES (OTHER THAN THE DEPARTING ENTITIES) IN RESPECT OF THE DEPARTING
ENTITIES INTERCOMPANY DEBT DISCHARGE, TO THE ASSIGNMENT BY VERTIS TO THE BUYER
OF THE ASSIGNED VERTIS LIMITED NOTE AND TO THE RELEASE OF ANY LIENS WHICH AGENT
MAY

 

2

--------------------------------------------------------------------------------


 

have on any intercompany notes issued by Vertis Limited in respect of the
Assigned Vertis Limited Note.


 


3.             FURTHER ASSURANCES.


 


3.1.          EACH CREDIT PARTY SHALL, FROM TIME TO TIME, EXECUTE AND DELIVER
SUCH AGREEMENTS, INSTRUMENTS, CERTIFICATES, REPORTS AND OTHER DOCUMENTS AND TAKE
ALL SUCH ACTIONS AS AGENT OR LENDERS AT ANY TIME MAY REASONABLY REQUEST TO
EVIDENCE, FURTHER DOCUMENT, EFFECTUATE OR OTHERWISE IMPLEMENT THE ACTIONS
DESCRIBED ABOVE IN SECTION 2, UNDER THE CREDIT AGREEMENT AND/OR THE OTHER LOAN
DOCUMENTS.


 


3.2.          AT THE TIME OF THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE
STOCK PURCHASE AGREEMENT AND FROM TIME TO TIME THEREAFTER, AGENT AND LENDERS
SHALL EXECUTE AND DELIVER SUCH LIEN RELEASE INSTRUMENTS AND DOCUMENTS AND TAKE
SUCH RELATED ACTIONS AS VERTIS MAY REASONABLY REQUEST TO EVIDENCE, FURTHER
DOCUMENT, EFFECTUATE OR OTHERWISE IMPLEMENT THE RELEASE OF AGENT’S LIENS AS
DESCRIBED ABOVE IN SECTION 2, UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 


4.             REPRESENTATIONS AND WARRANTIES.  THE BORROWERS AND CREDIT
PARTIES, JOINTLY AND SEVERALLY, HEREBY REPRESENT AND WARRANT TO AGENT AND
LENDERS THAT:


 


4.1.          ASIDE FROM (V) THE AGREEMENTS TO PROVIDE
INDEMNIFICATION/WARRANTIES WHICH ARE SET FORTH IN THE STOCK PURCHASE AGREEMENT,
UNDER WHICH THE MAXIMUM AGGREGATE EXPOSURE IS £300,000, (W) THE AGREEMENT SET
FORTH IN CLAUSE 21.2 OF THE STOCK PURCHASE AGREEMENT BY WEBCRAFT, LLC PURSUANT
TO WHICH THE CREDIT PARTIES (OTHER THAN THE DEPARTING ENTITIES) HAVE AGREED TO
BE RESPONSIBLE FOR ANY LIABILITIES RELATING TO AN EMPLOYEE, MR. ADRIAAN ROOSEN,
(X) A GUARANTY PROVIDED TO READER’S DIGEST IN RELATION TO POTENTIAL EMPLOYEE
LIABILITIES REGARDING THE SWINDON WORKFORCE, UNDER WHICH THE MAXIMUM AGGREGATE
EXPOSURE IS £250,000, (Y) A GUARANTY IN FAVOR OF CAPITAL ONE, A CUSTOMER OF THE
DEPARTING ENTITIES, UNDER WHICH THE AGGREGATE MAXIMUM EXPOSURE IS £2,000,000,
AND (Z) OTHER CLAIMS, OBLIGATIONS, LIABILITIES AND EXPOSURES IN AN AGGREGATE
AMOUNT NOT TO EXCEED £5,000,000, (I) THERE ARE NO POST-CLOSING OBLIGATIONS AND
LIABILITIES, INCLUDING, WITHOUT LIMITATION, CONTINGENT OBLIGATIONS AND
LIABILITIES, UNDER THE STOCK PURCHASE AGREEMENT OF VERTIS AND THE OTHER CREDIT
PARTIES (OTHER THAN THE DEPARTING ENTITIES) TO THE BUYER OR ANY OTHER PERSON,
(II) FROM AND AFTER THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK
PURCHASE AGREEMENT, VERTIS AND THE OTHER CREDIT PARTIES (OTHER THAN THE
DEPARTING ENTITIES) SHALL NOT HAVE ANY OBLIGATIONS, DIRECT OR INDIRECT,
CONTINGENT OR OTHERWISE, FOR THE BENEFIT OF ANY OF THE DEPARTING ENTITIES AND
(III) THERE IS NO EXISTING GUARANTY, CREDIT SUPPORT, INDEMNITY OR OTHER SIMILAR
ARRANGEMENT, BY VERTIS OR DIGITAL LIMITED OR ANY OTHER CREDIT PARTY, OR BY ANY
OF THEIR DIRECT OR INDIRECT SUBSIDIARIES, ASIDE FROM THE DEPARTING ENTITIES, IN
FAVOR OF ANY DEPARTING ENTITY, THE BUYER OR ANY EMPLOYEE, CUSTOMER OR CREDITOR
RELATING TO ANY DEPARTING ENTITY OR THE BUYER.


 


4.2.          THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWERS AND EACH
OF THE OTHER CREDIT PARTIES OF THIS CONSENT AND AMENDMENT HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND THIS CONSENT AND AMENDMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWERS AND EACH OF
THE OTHER CREDIT PARTIES ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS THE ENFORCEMENT HEREOF MAY BE SUBJECT TO THE EFFECT OF ANY

 

3

--------------------------------------------------------------------------------


 

applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally or to general principles of equity.


 


4.3.          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS CONSENT AND
AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY
BORROWERS AND EACH CREDIT PARTY DOES NOT, AND WILL NOT, CONTRAVENE OR CONFLICT
WITH ANY PROVISION OF (I) LAW, (II) ANY JUDGMENT, DECREE OR ORDER, OR (III) THE
CERTIFICATE OR ARTICLES OF INCORPORATION OR BY-LAWS OR OTHER CONSTITUENT
DOCUMENTS OF ANY BORROWER OR ANY CREDIT PARTY, AND DOES NOT, AND WILL NOT,
CONTRAVENE OR CONFLICT WITH, OR CAUSE ANY LIEN TO ARISE UNDER, ANY PROVISION OF
ANY INDENTURE, AGREEMENT, MORTGAGE, LEASE, INSTRUMENT OR OTHER DOCUMENT,
INCLUDING, WITHOUT LIMITATION, THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT
DOCUMENTS, THE 2002 SENIOR DEBT DOCUMENTS, THE 2003 SENIOR SECURED DEBT
DOCUMENTS OR THE MEZZANINE DEBT DOCUMENTS, BINDING UPON OR OTHERWISE AFFECTING
ANY BORROWER OR ANY CREDIT PARTY OR ANY PROPERTY OF ANY BORROWER OR ANY CREDIT
PARTY.


 


4.4.          NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR WILL EXIST AFTER OR BE TRIGGERED BY THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS CONSENT AND AMENDMENT OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE STOCK PURCHASE AGREEMENT.  IN
ADDITION, EACH BORROWER AND EACH OTHER CREDIT PARTY HEREBY REPRESENTS, WARRANTS
AND REAFFIRMS THAT THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS
REMAINS IN FULL FORCE AND EFFECT.


 


5.             COVENANTS.  ASIDE FROM (V) THE AGREEMENTS TO PROVIDE
INDEMNIFICATION/WARRANTIES WHICH ARE SET FORTH IN THE STOCK PURCHASE AGREEMENT,
UNDER WHICH THE MAXIMUM AGGREGATE EXPOSURE IS £300,000, (W) THE AGREEMENT SET
FORTH IN CLAUSE 21.2 OF THE STOCK PURCHASE AGREEMENT BY WEBCRAFT, LLC PURSUANT
TO WHICH THE CREDIT PARTIES (OTHER THAN THE DEPARTING ENTITIES) HAVE AGREED TO
BE RESPONSIBLE FOR ANY LIABILITIES RELATING TO AN EMPLOYEE, MR. ADRIAAN ROOSEN,
(X) A GUARANTY PROVIDED TO READER’S DIGEST IN RELATION TO POTENTIAL EMPLOYEE
LIABILITIES REGARDING THE SWINDON WORKFORCE, UNDER WHICH THE MAXIMUM AGGREGATE
EXPOSURE IS £250,000, (Y) A GUARANTY IN FAVOR OF CAPITAL ONE, A CUSTOMER OF THE
DEPARTING ENTITIES, UNDER WHICH THE AGGREGATE MAXIMUM EXPOSURE IS £2,000,000,
AND (Z) OTHER CLAIMS, OBLIGATIONS, LIABILITIES AND EXPOSURES IN AN AGGREGATE
AMOUNT NOT TO EXCEED £5,000,000, EACH BORROWER AND EACH OTHER CREDIT PARTY
EXECUTING THIS CONSENT AND AMENDMENT JOINTLY AND SEVERALLY AGREES AS TO ALL
CREDIT PARTIES THAT FROM AND AFTER THE DATE HEREOF, THE CREDIT PARTIES SHALL NOT
AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES DIRECTLY OR INDIRECTLY TO
CREATE, INCUR, ASSUME OR OTHERWISE BECOME OR REMAIN DIRECTLY OR INDIRECTLY
LIABLE WITH RESPECT TO ANY GUARANTY, CREDIT SUPPORT, INDEMNITY OR OTHER SIMILAR
ARRANGEMENT, BY VERTIS OR DIGITAL LIMITED, OR BY ANY OF THEIR DIRECT OR INDIRECT
SUBSIDIARIES (ASIDE FROM THE DEPARTING ENTITIES) IN FAVOR OF ANY DEPARTING
ENTITY, THE BUYER OR ANY EMPLOYEE, CUSTOMER OR CREDITOR RELATING TO ANY
DEPARTING ENTITY OR THE BUYER.


 


6.             CONDITIONS PRECEDENT TO EFFECTIVENESS.  THE EFFECTIVENESS OF THE
CONSENTS SET FORTH IN SECTION 2 HEREOF ARE IN EACH INSTANCE SUBJECT TO THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT:


 


6.1.          CONSENT AND AMENDMENT.  THIS CONSENT AND AMENDMENT SHALL HAVE BEEN
DULY EXECUTED AND DELIVERED BY THE BORROWERS, THE CREDIT PARTIES, AGENT AND
LENDERS.

 

4

--------------------------------------------------------------------------------


 


6.2.          NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT FROM THE EFFECTIVENESS OF THIS CONSENT AND
AMENDMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
BY THE STOCK PURCHASE AGREEMENT.


 


6.3.          OPINION.  AGENT AND LENDERS SHALL HAVE RECEIVED AN OPINION OF
COUNSEL TO BORROWERS, SULLIVAN & CROMWELL LLP, WITH RESPECT TO THIS CONSENT AND
AMENDMENT, INCLUDING, WITHOUT LIMITATION, AS TO THIS CONSENT AND AMENDMENT, THE
STOCK PURCHASE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
NOT CONFLICTING WITH ANY PROVISION OF THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT
DOCUMENTS, THE 2002 SENIOR DEBT DOCUMENTS, THE 2003 SENIOR SECURED DEBT
DOCUMENTS OR THE MEZZANINE DEBT DOCUMENTS, ALL IN FORM AND SUBSTANCE ACCEPTABLE
TO AGENT.


 


6.4.          MISCELLANEOUS.  AGENT AND LENDERS SHALL HAVE RECEIVED SUCH OTHER
AGREEMENTS, INSTRUMENTS AND DOCUMENTS AS AGENT OR LENDERS MAY REASONABLY
REQUEST.


 


7.             REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS. 


 


7.1.          FULL FORCE AND EFFECT.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
THE CREDIT AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND EACH IS HEREBY RATIFIED AND CONFIRMED BY ALL CREDIT
PARTIES, OTHER THAN UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
STOCK PURCHASE AGREEMENT, THE DEPARTING ENTITIES.


 


7.2.          NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECT OF THIS CONSENT AND
AMENDMENT SHALL BE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO
(I) BE A CONSENT TO ANY WAIVER OF ANY TERM OR CONDITION, OR TO ANY AMENDMENT OR
MODIFICATION OF ANY TERM OR CONDITION (EXCEPT AS SPECIFICALLY PROVIDED HEREIN)
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) PREJUDICE ANY RIGHT,
POWER OR REMEDY WHICH THE AGENT OR ANY LENDER NOW HAS OR MAY HAVE IN THE FUTURE
UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT.


 


7.3.          CERTAIN TERMS.  EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR ANY OTHER WORD OR WORDS OF
SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE CREDIT AGREEMENT OR
ANY WORD OR WORDS OF SIMILAR IMPORT SHALL BE AND MEAN A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED HEREBY.


 


8.             COUNTERPARTS.  THIS CONSENT AND AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN
ORIGINAL BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
CONSENT AND AMENDMENT BY TELECOPIER SHALL BE AS EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART SIGNATURE PAGE TO THIS CONSENT AND AMENDMENT.


 


9.             COSTS AND EXPENSES.  AS PROVIDED IN THE CREDIT AGREEMENT,
BORROWERS SHALL PAY THE FEES, COSTS AND EXPENSES INCURRED BY AGENT IN CONNECTION
WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS CONSENT AND AMENDMENT
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES).

 

5

--------------------------------------------------------------------------------


 


10.           GOVERNING LAW.  THIS CONSENT AND AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPALS.


 


11.           HEADINGS.  SECTION HEADINGS IN THIS CONSENT AND AMENDMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS CONSENT AND AMENDMENT FOR ANY OTHER PURPOSE.


 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consent and Amendment has been duly executed as of the
date first written above.

 

 

BORROWERS:

 

 

 

 

VERTIS, INC.

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

VERTIS LIMITED

 

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

 

 

 

 

 

 

VERTIS DIGITAL SERVICES LIMITED

 

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

as Agent, an L/C Issuer and Lender

 

 

 

 

 

By:

/S/ Daniel D. McCready

 

 

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

By:

/S/ Richard Levenson

 

 

Name:

Richard Levenson

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

The following Persons are signatory to this Amendment in their capacity as
Credit Parties and not as Borrowers:

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ENTERON GROUP LLC

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

WEBCRAFT, LLC

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PRINTCO, INC.

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

WEBCRAFT CHEMICALS, LLC

 

 

 

 

 

 

 

By:

/S/ Stephen E. Tremblay

 

 

Name:

Stephen E. Tremblay

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

VERTIS PRS LIMITED

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

 

 

 

 

 

 

THE ADMAGIC GROUP LIMITED

 

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

 

 

 

 

 

 

VERTIS DIRECT MARKETING SERVICES (CROYDON) LIMITED

 

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

 

 

 

 

 

 

VERTIS DIRECT MARKETING SERVICES (LEICESTER) LIMITED

 

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

 

 

 

 

 

 

VERTIS FULFILMENT SERVICES LIMITED

 

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

 

 

 

 

 

 

ADMAGIC LIMITED

 

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

VERTIS DIRECT RESPONSE LTD

 

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

 

 

 

 

 

 

FUSION PREMEDIA GROUP LTD

 

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

 

 

 

VERTIS HARVEY HUNTER LTD

 

 

 

 

 

 

By:

/S/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

Title:

Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

CONSENT AND AMENDMENT

 

 

Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

CONSENT AND AMENDMENT

 

 

Departing Entities

 

Vertis Limited

Vertis Direct Marketing Services (Croydon) Limited

Vertis Direct Marketing Services (Leicester) Limited

Vertis Fulfilment Services Limited

Vertis Direct Response Ltd

Vertis Harvey Hunter Ltd

 

--------------------------------------------------------------------------------